Citation Nr: 9927000	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-03 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 28, 
1995, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
PTSD, with assignment of a 50 percent disability rating 
effective August 28, 1995.  A subsequent decision in 
September 1997 assigned a 100 percent disability rating for 
PTSD effective August 28, 1995.


FINDINGS OF FACT

1.  A rating decision of May 1993 denied, on the merits, the 
veteran's claim for service connection for PTSD.  The veteran 
was properly notified of this decision in June 1993, 
including his appeal rights, but he did not appeal.

2.  On August 28, 1995, the veteran reopened his claim for 
service connection for PTSD. 

3.  The first medical evidence showing diagnosis of PTSD was 
in June 1995. 


CONCLUSIONS OF LAW

1.  The rating decision of May 1993 is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.158, 3.160 
(1998).

2.  There is no legal entitlement to an effective date 
earlier than August 28, 1995, for the grant of service 
connection for post-traumatic stress disorder (PTSD).  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i), (q)(ii), and (r) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In December 1992, the veteran filed a claim for service 
connection for PTSD.  The RO obtained his medical records 
from the Vet Center, which showed diagnoses of alcohol abuse 
and mixed personality disorder with depressive features.  He 
was scheduled for VA examinations, to include a psychiatric 
examination, in April 1993, but he called the VA Medical 
Center indicating that he wanted to cancel the examinations.  
He did not want to be rescheduled.  He stated that he did not 
"want to fool with it."  He was again asked if he wanted to 
reschedule the examination, and he said "no."  

A May 1993 rating decision, inter alia, denied service 
connection for PTSD.  The letter of June 1993 notifying the 
veteran of this decision indicated that there was no current 
medical evidence showing that he had the claimed condition.  
He was notified of his right to appeal.

In August 1995, the veteran requested that his claim for PTSD 
be reopened.  The RO obtained his VA treatment records, which 
showed the initial diagnosis of PTSD upon hospitalization in 
June 1995.  

A June 1996 rating decision, inter alia, granted service 
connection for PTSD as of August 28, 1995, date of receipt of 
the claim to reopen.  In his notice of disagreement, the 
veteran argued that he was entitled to an effective date from 
the date of his original claim.  He stated that an employee 
at the Vet Center had told him that he was a "sinister 
alcoholic con-man," and he thought that it was therefore 
senseless to pursue his claim at that time.  In his 
substantive appeal, he stated that the aforementioned 
statements caused him depression and anxiety, thereby 
preventing him from pursuing his claim.  He said it took him 
two years to gather information he needed from the Army to 
support his claim.


II.  Legal Analysis

As discussed above, a May 1993 rating decision denied, on the 
merits, the veteran's claim for service connection for PTSD.  
There was of record no diagnosis of PTSD, and the veteran had 
canceled his scheduled examination and had refused to be 
scheduled for another one.  

Where evidence is requested in connection with an original 
claim is not furnished within one year after the date of 
request, the claim will be considered abandoned, and, should 
the right to benefits eventually be established, compensation 
based on such evidence shall commence not earlier than the 
date of filing the new claim.  38 C.F.R. § 3.158(a) (1998).

A decision of a duly constituted rating agency shall be final 
and binding on all field offices of the Department of 
Veterans Affairs as to conclusions based on the evidence on 
file at the time VA issues written notification, and shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) (1998).  
An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1998).  If no notice of disagreement is 
filed within the time limit provided, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  A finally 
adjudicated claim is one that has become final by the 
expiration of one year after the date of notice of a 
disallowance.  38 C.F.R. § 3.160(d) (1998).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a) (1998).

The veteran was notified in June 1993 of the denial of 
entitlement to service connection for PTSD, and he was told 
his appellate rights.  No correspondence was received from 
him within the appeal period.  Therefore, the May 1993 rating 
decision is final.  38 U.S.C.A. § 7105 (c) (West 1991).

The appellant has not alleged that clear and unmistakable 
error occurred in the May 1993 rating decision.  He has 
alleged that he did not pursue his claim because an employee 
of the Vet Center made him depressed and anxious.  However, 
he canceled his VA examinations without giving a reason, 
other than saying he did not "want to fool with it."  
Rather than having abandoned his claim by inference (38 
C.F.R. § 3.158), his affirmatively indicated that he did not 
want to pursue it.  However, when a claimant fails to report 
for an examination scheduled in connection with an original 
examination, the claim will be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  Thus, the 
RO denied his claim, because the evidence of record did not 
show a diagnosis of PTSD.  

The veteran submitted a claim to reopen, received at the RO 
on August 28, 1995.  New and material evidence was obtained, 
and the veteran's claim was granted, effective the date of 
the claim to reopen.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1998).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim or a claim reopened 
after final disallowance "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (1998).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1998).  With a claim for 
service connection, the effective date of an award will be 
(1) the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service or (2) the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (1998).  With a reopened claim 
where the new and material evidence is received after a final 
disallowance, the effective date is the date of receipt of 
the new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(ii) and (r) (1998).

When the veteran filed his claim for PTSD on August 28, 1995, 
it was a claim to reopen since there was a prior final 
disallowance of this claim, as discussed above.  Pursuant to 
38 C.F.R. § 3.400, the veteran is not entitled to an 
effective date any earlier than August 28, 1995, for the 
grant of service connection for PTSD.  Entitlement to service 
connection requires, among other things, medical evidence of 
a current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  At 
the time he filed his claim in 1992, there was no evidence of 
record showing diagnosis of PTSD.  The veteran was therefore 
scheduled for a VA examination in 1993, which he refused to 
undergo.  

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination, an original 
compensation claim will be based on the evidence of record.  
38 C.F.R. § 3.655(a) and (b) (1998).  The RO could not, by 
law, grant the veteran's claim for service connection for 
PTSD in 1992 because there was no medical evidence showing 
such a diagnosis.  The veteran provided no reason for 
canceling the scheduled examination in 1993, and his claim 
was denied based on the evidence of record, which failed to 
show that he had the claimed condition.

The veteran contends that he did not report for the 
examination because he felt it was pointless to pursue his 
claim based on statements made to him.  He also contends that 
these statements caused him depression and anxiety, making it 
impossible for him to pursue his claim.  Even accepting his 
statements as true, such facts do not warrant assignment of 
an earlier effective date.  It is undisputed that he refused 
to undergo a VA examination, and he did not appeal the 1993 
denial of his claim.  Once that decision became final, any 
claim filed thereafter was a claim to reopen.  

Once a formal claim for compensation had been disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of a report of hospitalization 
by a VA facility will be accepted as an informal claim to 
reopen.  38 C.F.R. § 3.157(b)(1) (1998).  Although the VA 
hospitalization report does show a diagnosis of PTSD upon 
hospitalization in June 1995, this cannot provide the basis 
for assignment of an earlier effective date, because the 
veteran's earlier claim was not denied for the reason that a 
service-connected disability was not compensable in degree, 
but for the reason that the evidence did not show the claimed 
diagnosis.  See Crawford v. Brown, 5 Vet. App. 33, 35-36 
(1993).  Under 38 C.F.R. § 3.155(a), any communication or 
action indicating an intent to apply for one or more benefits 
under laws administered by VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that 
VA "is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  The report of the veteran's 
hospitalization did not identify a benefit sought.

When new and material evidence is received after final 
disallowance of the claim, such as the veteran's VA 
hospitalization records in this case, the effective date is 
the date of receipt of claim or date entitlement arose, 
whichever is later.  Although it could be argued that 
entitlement arose as of the June 1995 diagnosis, the claim to 
reopen was received later, on August 28, 1995.

Thus, the Board concludes that an effective date earlier than 
August 28, 1995, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(b)(2)(i), (q)(ii), and (r) (1998).  In this case, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).



ORDER

Entitlement to an effective date earlier than August 28, 
1995, for the grant of service connection for post-traumatic 
stress disorder (PTSD) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

